Citation Nr: 0708622	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-03 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In November 2004 the veteran was provided a 
travel Board hearing at the RO and offered testimony before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony has been associated with the claims file.  This 
matter was before the Board in December 2005 when it was 
remanded for further development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A chronic back disability was not manifest during 
service, arthritis of the back was not manifest in the first 
post-service year, and it is not shown that any current back 
disability is related to the veteran's service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA notice by letters dated in 
September 2002 and January 2006.  Although he was provided 
complete VCAA notice subsequent to the September 2002 rating 
decision appealed, he is not prejudiced by such notice timing 
defect.  He was notified of VA's duties to notify and assist 
in the development of the claims.  The September 2002 letter 
explained the evidence necessary to substantiate his claims 
for service connection, and the January 2004 letter explained 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  Although the 
September 2002 and January 2004 letters did not specifically 
inform the veteran to submit any pertinent evidence in his 
possession, they informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  The veteran 
was given ample time to respond to these letters or 
supplement the record.  In fact, in a statement dated in 
March 2006, the veteran informed the RO that he had no 
further evidence or information to submit in support of his 
claim.  The claim was re-adjudicated after all essential 
notice was given.  See October 2006 supplemental statement of 
the case (SSOC).  While he was not specifically advised of 
the criteria for rating back disabilities, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless a claim is allowed, and the 
decision below does not do so.  The veteran is not prejudiced 
in this decision by any technical notice timing or content 
defect that may have occurred along the way, nor has it been 
so alleged.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records.  Regarding post-service 
treatment records, the RO has obtained all of the veteran's 
pertinent VA medical records.  The RO has attempted to obtain 
private medical records from Baylor University Medical Center 
(Baylor), but the custodian of Baylor's records has returned 
a negative response.  The veteran has not indicated the 
presence of other outstanding relevant records and has not 
requested VA's assistance in obtaining any other evidence.  
The RO arranged for the appropriate VA examination.  Thus, 
VA's duty to assist is also met. 

Accordingly, the Board will address the merits of the claim.

II.	Factual Background

The veteran served on active duty from October 1967 to May 
1969.  A January 1968 service medical record notes that the 
veteran "traumatized" his lumbosacral spine the previous 
day.  Examination revealed muscle spasm of the lumbosacral 
area; the examination was otherwise negative.  On a May 1969 
separation report of medical history, the veteran checked 
"yes" to a history of "back trouble of any kind."  A May 
1969 separation examination revealed that clinical evaluation 
of the spine was normal.  

In July 2002, the veteran submitted a claim for service 
connection for a low back disability.

In April 2003, the veteran completed VA Form 21-4176, Report 
of Accidental Injury.  The veteran reported that in April 
1996, he was involved in an auto accident.  Specifically, his 
car was traveling at a high rate of speed when he was rear 
ended, resulting in injury to his back and neck.   

In a February 2003 VA Form 9, the veteran maintained that the 
April 1996 auto accident worsened a low back disability 
incurred in service.  

VA treatment records dated in April 2004 note that the 
veteran was seen with complaints of low back pain.  X-rays 
note findings of degenerative changes of the posterior 
component of the lower lumbar spine.

During a November 2004 travel Board hearing, the veteran 
testified that during night maneuvers in service, he ran into 
a cross tie, flipped over, and injured his back.  After that 
injury, he received no treatment for back problems until a 
1996 automobile accident.

In August 2006 the veteran was provided a VA medical 
examination to address the extent and etiology of a low back 
disability.  At this time, the veteran offered a history of 
in-service injury in 1968 when he flipped over some railroad 
ties injuring his low back.  He reported being treated with 
heat packs at the time of the injury and that he had ongoing 
symptoms throughout service.  The veteran offered a history 
of the aforementioned auto accident, but maintained that his 
symptoms did not change after the auto accident and that they 
only worsened.  He reported having to give up his profession 
following this accident.  The veteran was examined and the 
examiner diagnosed degenerative joint disease, posterior 
compartment of the lumbar spine.  In an October 2006 
addendum, a VA examiner noted that he reviewed the veteran's 
claims file.  The examiner noted that the veteran's service 
medical records were inadequate in terms of details 
concerning back problems; he further noted the January 1968 
diagnosis of lumbar muscle spasm and veteran's reported 
history of back trouble on his separation examination.  The 
examiner acknowledged the veteran's contentions that he 
incurred a low back disability in service that was worsened, 
not caused, by the April 1996 auto accident.  The examiner 
stated that it was documented that the veteran had 
significant worsening of low back pain and a new symptom of 
right leg pain after the accident.  The examiner concluded 
that it would be pure speculation and not scientifically 
justifiable to link the veteran's current condition to his 
in-service fall and that the veteran's current back condition 
was related to the April 1996 auto accident.  

III.	Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Certain chronic diseases, such as arthritis, shall be 
presumed to have been incurred in service when manifest to a 
compensable degree within a prescribed period after service 
(one year for arthritis) even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran 
seeking disability benefits must establish ... the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000). 
It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge "), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998). 

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990). 

While the veteran's service medical records note that he was 
seen on one occasion during service and diagnosed with lumbar 
muscle spasm, there was no diagnosis of any back disability 
at separation.  

Post-service treatment records note that the veteran was seen 
in April 2004 with complaints of low back pain; X-rays 
revealed degenerative changes of the posterior component of 
the lower lumbar spine.  The first medical evidence of this 
disability, however, is more than 30 years after his service 
discharge.  The evidence of record does not include any 
medical opinion that any current back disability is related 
to the veteran's military service.  In fact, a 2006 VA 
examiner opined that the veteran's current low back 
disability was related to a 1996 automobile accident, not the 
veteran's military service.  

The Board acknowledges the veteran's contentions that he 
incurred a chronic low back disability in service that was 
only aggravated by a post-service auto accident.  
Nonetheless, the evidence indicates that a low back 
disability was the result of a post-service auto accident.  
In this regard, the Board finds it notable that  the 
veteran's separation examination revealed a normal spine and 
that, according to the veteran's own statements, it was not 
until approximately 28 years later, following an auto 
accident in 1996, that he first sought treatment for a low 
back disability.  In fact, the medical evidence of record 
does not reflect any treatment for a back disability until 
2004.  Although the veteran has given a statement to the 
effect that he believes that there is a relationship between 
service and the development of a low back disability, it is 
noted that as a lay person he is not competent to give an 
opinion requiring medical knowledge, such as the etiology of 
a current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the evidence preponderates against the 
claim and it must be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


